     Case 2:18-cv-02303-JAS-EJM Document 38 Filed 11/10/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9       George Jones,                                   No. CV-18-02303-PHX-JAS (EJM)
10                      Petitioner,                      ORDER
11       v.
12       United States District Court, et al.,
13                      Respondents.
14
15             Pending before the Court is a Report and Recommendation issued by United States
16   Magistrate Judge Markovich that recommends denying Petitioner’s habeas petition filed

17   pursuant to 28 U.S.C. §2254.1 As Petitioner’s objections do not undermine the analysis
18   and proper conclusion reached by Magistrate Judge Markovich, Petitioner’s objections are

19   rejected and the Report and Recommendation is adopted.

20             The Court has reviewed the record and concludes that Magistrate Judge
21   Markovich’s recommendations are not clearly erroneous and they are adopted. See 28
22   U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; Johnson v. Zema Systems Corp., 170 F.3d 734, 739

23   (7th Cir. 1999); Conley v. Crabtree, 14 F. Supp. 2d 1203, 1204 (D. Or. 1998).

24             Before Petitioner can appeal this Court's judgment, a certificate of appealability

25   must issue. See 28 U.S.C. §2253(c) and Fed. R. App. P. 22(b)(1). The district court that

26
     1
      The Court reviews de novo the objected-to portions of the Report and Recommendation.
27   28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The Court reviews for clear error the
     unobjected-to portions of the Report and Recommendation. Johnson v. Zema Systems
28   Corp., 170 F.3d 734, 739 (7th Cir. 1999); see also Conley v. Crabtree, 14 F. Supp. 2d 1203,
     1204 (D. Or. 1998).
     Case 2:18-cv-02303-JAS-EJM Document 38 Filed 11/10/20 Page 2 of 2



 1   rendered a judgment denying the petition made pursuant to 28 U.S.C. §2254 must either
 2   issue a certificate of appealability or state why a certificate should not issue. See id.
 3   Additionally, 28 U.S.C. §2253(c)(2) provides that a certificate may issue "only if the
 4   applicant has made a substantial showing of the denial of a constitutional right." In the
 5   certificate, the court must indicate which specific issues satisfy this showing. See 28 U.S.C.
 6   §2253(c)(3). A substantial showing is made when the resolution of an issue of appeal is
 7   debatable among reasonable jurists, if courts could resolve the issues differently, or if the
 8   issue deserves further proceedings. See Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).
 9   Upon review of the record in light of the standards for granting a certificate of appealability,
10   the Court concludes that a certificate shall not issue as the resolution of the petition is not
11   debatable among reasonable jurists and does not deserve further proceedings.
12          Accordingly, IT IS HEREBY ORDERED as follows:
13   (1) The Report and Recommendation (Doc. 31) is accepted and adopted.
14   (2) Petitioner’s §2254 habeas petition is denied and this case is dismissed with prejudice.
15   (3) A Certificate of Appealability is denied and shall not issue.
16   (4) The Clerk of the Court shall enter judgment and close the file in this case.
17                 Dated this 10th day of November, 2020.
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
